People v Martinez (2016 NY Slip Op 01349)





People v Martinez


2016 NY Slip Op 01349


Decided on February 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2014-01453
 (Ind. No. 223/11)

[*1]The People of the State of New York, respondent, 
vJose Martinez, appellant.


Robert C. Mitchell, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Thomas Constant of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J., at plea; Ambro, J., at sentence), rendered January 18, 2013, convicting him of grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant is not entitled to the relief he seeks (see generally People v Morrison, 36 Misc 3d 880 [Sup Ct, NY County]; cf. People v Larose, 120 AD3d 1442, 1443; People v Rodriguez, 116 AD3d 487; People v Johnson, 60 AD3d 1496, 1497).
BALKIN, J.P., HALL, ROMAN and MALTESE, JJ., concur.

2014-01453		DECISION & ORDER ON MOTION
The People, etc., respondent, v Jose Martinez,
appellant.
(Ind. No. 223/11)

Motion by the respondent, inter alia, to dismiss an appeal from a judgment of the County Court, Suffolk County, rendered January 18, 2013, on the ground that the appellant has been deported and is no longer available to obey the mandate of this Court. By decision and order on motion of this Court dated August 18, 2015, that branch of the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the branch of the motion which is to dismiss the appeal is denied.
BALKIN, J.P., HALL, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court